Case 2:20-cv-00273-JPH-DLP Document 36 Filed 02/18/21 Page 1 of 2 PageID #: 152




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 LLOYD T. ELDER, SR.,                                   )
                                                        )
                               Plaintiff,               )
                                                        )
                          v.                            )        No. 2:20-cv-00273-JPH-DLP
                                                        )
 THOMPSON, et al.                                       )
                                                        )
                               Defendants.              )

                           Order Denying Motion for Default Judgment

        Plaintiff Lloyd Elder moves for default judgment against the defendants.

                                                    I. Facts

        The Court screened Mr. Elder's complaint pursuant to 28 U.S.C. §1915A on August 28,

 2020. Dkt. 13. The defendants waived service and counsel appeared on their behalf on September

 16, 2020. Dkt. 14, 15, 16, 17, 18. But counsel did not file an answer within sixty days of the date

 the Notice of Lawsuit and Request to Waive Service of a Summons was sent, which was October

 27, 2020. The defendants did file a response to Mr. Elder's motion for Court to intervene with

 discovery. Dkt. 21. The defendants were then directed to file an Answer and have since done so.

 Dkt. 24.

                                             II. Discussion

        Mr. Elder seeks default judgment. Rule 55(a) of the Federal Rules of Civil Procedure

 requires entry of default ''[w]hen a party against whom a judgment for affirmative relief is sought

 has failed to plead or otherwise defend, and that failure is shown by affidavit or otherwise." Fed.

 R. Civ. P. 55(a). But a party that is in default may obtain relief from entry of a default before entry

 of judgment under Rule 55(c) which provides that "[t]he court may set aside an entry of default



                                                   1
Case 2:20-cv-00273-JPH-DLP Document 36 Filed 02/18/21 Page 2 of 2 PageID #: 153




 for good cause." A defendant seeking to have a default set aside must show: (1) good cause, (2)

 quick action to correct the default, and (3) a meritorious defense to the complaint. Cracco v. Vitran

 Exp., Inc., 559 F.3d 625, 630-31 (7th Cir. 2009). The Seventh Circuit's policy favors "trial on the

 merits over default judgment." Id. (citing Sun v. Bd. of Trs. Of the Univ. of Ill., 473 F.3d 799, 810

 (7th Cir. 2007)).

        First, the defendants have shown good cause for their failure to timely answer. They did

 not willfully ignore the lawsuit but explain that their failure to timely file an answer was the result

 of mistake. Because the plaintiff had filed several lawsuits, the defendants believed they had filed

 an Answer on time. Dkt. 35. Next, they took quick action to correct the delay, filing their answer

 on December 4, 2020. Finally, they have a potentially meritorious defense – that the plaintiff failed

 to exhaust his available administrative remedies and that they are entitled to qualified immunity.

 The defendants are therefore entitled not to have default entered against them.

                                           III. Conclusion

        For the foregoing reasons, the motion for default judgment, dkt. [28], is denied.

 SO ORDERED.

Date: 2/18/2021




 Distribution:

 LLOYD T. ELDER, SR.
 KNOX COUNTY LAW ENFORCEMENT CENTER
 2375 South Old Decker Road
 Vincennes, IN 47591

 All Electronically Registered Counsel




                                                   2
